Citation Nr: 0903445	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-31 652A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder including post-traumatic stress disorder (PTSD) to 
include as secondary to the service-connected thoracic spine 
disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and from November 1987 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the RO, which denied the 
service connection claims and granted an increased rating for 
the service-connected thoracic spine disability.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In April 2006, the Board denied service connection for a 
bipolar disorder and/or schizophrenia.  The claim for service 
connection for an acquired psychiatric disorder including 
post-traumatic stress disorder (PTSD) to include as secondary 
to the service-connected thoracic spine disability was 
remanded for further development.  The requested development 
was completed and the Board issued a final decision on the 
PTSD appeal on May 19, 2008.  While the PTSD claim was being 
developed, the veteran appealed the denial of service 
connection for a bipolar disorder and/or schizophrenia to the 
United States Court of Appeals for Veterans Claims (Court).  
In a memorandum decision dated May 22, 2008, the Court 
vacated the Board decision denying service connection for a 
bipolar disorder and/or schizophrenia.  The Court found that 
the claim for service connection for a bipolar disorder 
and/or schizophrenia was inextricably intertwined with the 
claim for service connection for acquired psychiatric 
disorder including PTSD.  Because the Court has determined 
that the claims for bipolar disorder, schizophrenia, and 
acquired psychiatric disorder including PTSD cannot be 
decided separately, the Board must vacate its May 2008 
decision which made a separate decision on the claim for 
service connection for an acquired psychiatric disorder 
including PTSD.  

Accordingly, the May 19, 2008 Board decision addressing the 
issue of entitlement to service connection for an acquired 
psychiatric disorder including post-traumatic stress disorder 
(PTSD) to include as secondary to the service-connected 
thoracic spine disability is vacated.  



	                        
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


